94 Ga. App. 868 (1957)
96 S.E.2d 550
GARRISON
v.
GARMON, Administratrix.
36335.
Court of Appeals of Georgia.
Decided January 11, 1957.
*872 Bullock, Bradford & Yancey, Kyle Yancey, for plaintiff in error.
Smith, Field, Doremus & Ringel, Sam F. Lowe, Jr., contra.
QUILLIAN, J.
1. "When there is any material conflict in the evidence, and where the evidence introduced, with all reasonable deductions and inferences therefrom, does not demand a particular verdict, it is error to direct a verdict." Peck v. Baker 76 Ga. App. 588 (1) (46 S.E.2d 751); Code § 110-104. The jury may accept a portion of a witness's testimony and reject a portion. Sappington v. Bell, 115 Ga. 856 (1) (42 S.E. 233); Burke v. State, 196 Ga. 702, 707 (27 S.E.2d 313); Lawhon v. Henshaw, 63 Ga. App. 683 (3) (11 S.E.2d 846); Johnson v. State, 69 Ga. App. 663 (1) (26 S.E.2d 482). Questions of negligence, reasonable care, contributory negligence and proximate cause are *873 questions for the jury. There was some evidence in the instant case to sustain the plaintiff's contention that the defendant's husband was guilty of one or more acts of negligence alleged in the petition, and that the commission of such acts of negligence proximately caused the injuries sustained by the plaintiff. The trial judge erred in directing a verdict for the defendant.
2. The testimony of Mrs. Thomas J. Garmon as to her husband's condition while in the hospital, under the peculiar facts disclosed by the record, was irrelevant and immaterial and should not have been admitted.
Judgment reversed. Felton, C. J., and Nichlos, J., concur.